Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant timely traversed the restriction requirement in the reply filed on 07/26/2021 with the election of claims 1-10.  Therefore, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, claims 1-10 are presently pending in this application.  
Applicant's election with traverse is acknowledged.  The species traversal has been considered and is found persuasive.  Figs. 7A-9B are rejoined and elected on the record. 
Regarding the restriction requirement between groups I-III, applicant's election with traverse is on the grounds that groups I-III do not present serious search burden because they are not classified in separate search areas.  The traversal is not found persuasive because where the inventions as claimed are shown to be independent or distinct under the criteria MPEP 806.06, in order to establish reasons for insisting upon restriction, the examiner must show one of the following: (A) separate classification; (B) A separate status in the art when they are classifiable together; (C) A different field of search.  Even if the claims in groups I-III are classified in the same search area, there is still a need to perform different keyword searches that pertain to individual claims required by section (C).  Different independent claims can claim distinct inventions even if they are classified in the same field of search.  Furthermore, claims in groups I-III require different searches since the claims are directed to patentably distinct inventions due to the two way distinction under combination/subcombination as explained in the restriction requirement mailed 05/25/2021.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "the stem component”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as being dependent from rejected claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgutis (4728335) in view of Grundei et al. (4167047) “Grundei”. 
Regarding claims 1 and 8, as best understood, Jurgutis discloses a femoral prosthesis 12 (Fig. 1) comprising: an elongate core body 14 (Fig. 2) that extends along a central core body axis from a proximal core body end to a distal core body end opposite the proximal core body end (two opposing ends of stem 14; Fig. 2), the core body including a medial core body side and a lateral core body side opposite the medial core body side (Fig. 4 discloses the two medial and lateral sides of stem 14 receiving sleeve 16), the medial and lateral core body sides extending from the proximal core body end to the distal core body end (as shown in Fig. 2), wherein the core body is configured to be received in a medullary canal 28 of a femur 30 (Fig. 1); a neck 18 that extends out with respect to the proximal core body end (Fig. 2); and a porous casing 16 (Fig. 2 and abstract disclose porous sleeve 16) that encases at least a portion of the core body 
except for the outer surface of the porous casing extends along a central outer casing axis that intersects the central inner casing axis within an outer perimeter of the core body with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side and wherein the outer casing surface is nonparallel with respect to the inner casing surface.
However, Grundei teaches a similar femoral casing 1 (Fig. 1) comprising an outer surface that extends along a central outer casing axis 8 (Fig. 1 discloses the outer surface of shank 1 is parallel with axis 8) that intersects a central inner casing axis 12 (Fig. 1 discloses axis 8 and axis 12 intersect) and wherein the outer casing surface is nonparallel with respect to the inner casing surface (the outer casing surface is parallel with axis 8 and inner casing surface is parallel with axis 12, axis 8 and axis 12 are nonparallel).  The combination of the core body 14 of Jurgutis and the casing 1 of Grundei would result in the intersection of the inner and outer casing axes within an outer perimeter of the core body 14 with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core body and casing in Jurgutis to include the outer surface of the porous casing extends along a central outer casing axis that intersects the central inner casing axis within an outer perimeter of the core body with respect to a side elevation view of the stem component that includes the proximal core body end, the distal core body end, the medial core body side, and the lateral core body side; and wherein the outer casing surface is nonparallel with respect to the inner casing surface, as taught and suggested by Grundei, for allowing the outer casing surface to match the natural angle of the femur (col. 3, lin. 33-36 of  Grundei) whilst allowing the inner casing surface to form a secured angular engagement with the core body. 	
Regarding claim 2, Jurgutis in view of Grundei discloses the claimed invention of claim 1; except for disclosing the core body and the neck define a single monolithic component (col. 3, lin. 42-44 disclose the neck 18 is joined to stem 14 but does not explicitly disclose if they are monolithic).  It would have been an obvious matter of engineering choice to make the joined neck 18 and core body 14 of the femoral prosthesis singular or monolithic, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 3, the claimed phrase “additively manufactured” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Therefore, even though Jurgutis in view Grundei is silent as to the process used to create the porous casing, it appears that the porous casing of Jurgutis would be the same or similar as that claimed, especially since both applicant’s casing and the prior art casing are porous casings that encase the core body. 
Regarding claim 7, Jurgutis discloses the porous casing 16 further defines a rotational position of the core body 14 relative to the outer casing surface 46/48 about the central core body axis (Fig. 3 discloses a rotational positon of the core body 14 relative to the encased outer casing surface 46/48).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jurgutis (4728335) in view of Grundei et al. (4167047) “Grundei” further in view of Harris (4406023). 
Jurgutis in view of Grundei discloses the claimed invention of claim 1 including a collar 22 (Fig. 1) that is configured to extend out with respect to the neck 18 in a predetermined direction (as shown in Figs. 1-2); except for a porous collar.  However, Harris teaches a similar femoral prosthesis 20 (Fig. 1) comprising a porous collar 22 (col. 5, lin. 61-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collar in Jurgutis in view of Grundei to be a porous collar, as taught and suggested by Harris, for allowing bone ingrowth into the collar (col. 4, lin. 61-65 of Harris). 
Allowable Subject Matter
Claims 5-6 and 9-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774